UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1055


In re: PETER BERNEGGER,

                Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-01495-LMB-IDD)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Bernegger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Bernegger appeals the district court’s order denying

in part and granting in part his motion filed under Fed. R. Civ.

P. 59(e), and denying his Fed. R. Civ. P. 27(a) petition.                 We

have    reviewed   the    record     and   find   no   reversible    error.

Accordingly, we grant leave to proceed in forma papueris and

affirm the district court’s order.          In re: Peter Bernegger, No.

1:15-cv-01495-LMB-IDD (E.D. Va. Dec. 23, 2015).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2